DETAIL ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 02/05/2021.
Response to Amendment
3. 	Applicant's arguments filed on 04/30/2021, regarding claims 1, 4-6 have been fully considered but they are not persuasive. Following is Examiner’s reasoning:
First, Applicant argued (See remarks, Pg. 10) that prior art fails to teach “a conductive connection member (140) electrically connecting the first circuit board (120) and the second circuit board (130) in an area where the first circuit board (120) and the second circuit board (130) overlap each other; a conductive member (154) disposed in the metal bracket (110) to face the conductive connection member (140); and a non-conductive member (152) interposed between the conductive member (154) and the metal bracket (110) to electrically separate the metal bracket (110) from the conductive member (154)”. Moreover, Hirai fails to disclose any structure that form capacitance coupling. Also, Goebel merely describes that the metal housing is connected to the circuit board and that the capacitance formed through the structure where housing 1 (i.e. bracket) is spaced apart from the conductive plate 8. 
However, the arguments is not persuasive, as Hirai teaches (Fig. 1-10; abstract, col. 1 L32-44, L54-56, col. 2 L40-64, col. 3 L1-7) “a conductive connection member (Fig. 10, Cable 4 where common mode current Ic is known to flow, col. 1, L26-45) electrically connecting the first circuit board (2 sub 1) and the second circuit board (2 sub 2) in an area where the first circuit board (2 sub 1) and the second circuit board (2 sub 2) overlap each other (using flexible band-like conductive members 10-11, col. 3 L31-43); a conductive member (5 sub 1, 5sub 2) disposed in the metal bracket (1 sub 1, 1 sub 2) to face the connection member (4- in an area where the first area ‘3 sub 1’ and the second area ‘3 sub 2’ overlap each other, using flexible band-like conductive members 10-11, col. 3 L31-43)” and Goebel teaches (Fig. 1, col. 2 L27-col. 3L18) “a non-conductive member (flexible adhesive paste or layer 10, 12) interposed between the conductive member (8, 11) and the metal bracket (base of 1) to electrically separate the metal bracket (1) from the conductive member (8, 11), the conductive member (conductive plate 8) is electrically separated (flexible adhesive layer 12) from the metal bracket (1) such that a first capacitive (6) coupling is formed between the conductive member (conductive plate 8) and the metal bracket (1)”. Moreover Goebel’s taught non-conductive layer 12 can be made of silicon adhesive, where pure silicon is a semiconductor, and its properties lie halfway that can conduct electricity as well as behave as an insulator (in another word, substance or device that does not readily conduct electricity) under specific configurations and environmental conditions. Furthermore, Goebel teaches, in col. 2 L27-47 -Housing 1 encloses a printed circuit board 2. The board has an upper surface 3 with conductive tracks 4 and 5, to which a noise-suppression capacitor 6 is secured, mechanically and in electrically conductive contact. A plated-through hole 7 is provided in board 2 in the middle of a conductive track 4. The plating within hole 7 extends as a broad conductive layer 8 on the undersurface 9 of board 2. Board 2 is adhered to an inner or wall 11 of housing 1 by an adhesive (10), preferably a flexible adhesive. The space between plated surface 8 and inner wall 11 is filled with a flexible adhesive 12 containing metal, for example silver. A suitable adhesive 12 is again a silicone adhesive. 
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over (Hirai (US Pat 6172881), in view of 	Goebel et al. (US Pat 4967316, referred as Goebel from here forth).
Regarding claim 1, Hirai teaches (Fig. 1-10; abstract, col. 1 L32-44, L54-56, col. 2 L40-64, col. 3 L1-7) an electronic device comprising: a metal bracket (1 sub 1, 1 sub 2); a first circuit board (2 sub 1) disposed over a first area  (2 sub 1 is situated on one area of 1 sub 1) of the metal bracket (1 sub 1); a second circuit board (2 sub 2) disposed over a second area (2 sub 2 is situated on another area of 1 sub 2) of the metal bracket (1 sub 2 -electrically connected to a connection member ‘cable 4’ of the first circuit board ‘2 sub 1’); and a conductive connection member (Fig. 10, Cable 4 where common mode current Ic is known to flow, col. 1, L26-45) electrically connecting the first circuit board (2 sub 1) and the second circuit board (2 sub 2) in an area where the first circuit board (2 sub 
However. Hirai fails to teach a non-conductive member (152) interposed between the conductive member (154) and the metal bracket (110) to electrically separate the metal bracket (110) from the conductive member (154), wherein the conductive member (154) is electrically separated (152) from the metal bracket (110) such that a first capacitive (112) coupling is formed between the conductive member (154) and the metal bracket (110).
Goebel teaches (Fig. 1, col. 2 L27-col. 3L18) a non-conductive member (flexible adhesive layer/paste 12) interposed between the conductive member (8, 11) and the metal bracket (base of 1) to electrically separate the metal bracket (1) from the conductive member (8, 11), the conductive member (conductive plate 8) is electrically separated (flexible adhesive layer 12) from the metal bracket (1) such that a first capacitive (6) coupling is formed between the conductive member (conductive plate 8) and the metal bracket (1) (Housing 1 encloses a printed circuit board 2. The board has an upper surface 3 with conductive tracks 4 and 5, to which a noise-suppression capacitor 6 is secured, mechanically and in electrically conductive contact. A plated-through hole 7 is provided in board 2 in the middle of a conductive track 4. The plating within hole 7 extends as a broad conductive layer 8 on the undersurface 9 of board 2. Board 2 is adhered to an inner or wall 11 of housing 1 by an adhesive (10), preferably a flexible adhesive. The space between plated surface 8 and inner wall 11 is filled with an adhesive 12 containing metal, for example silver. A suitable adhesive 12 is again a silicone adhesive - col. 2 L27-47).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have include the conductive member being electrically separated from the metal bracket such that a capacitive coupling is formed between the conductive member and the metal bracket, as 
Regarding claim 4, Hirai teaches the two members (two conductive sides (i.e. members) of 5 sub 1, 5 sub 2) constitute a ground structure  (5 sub 1, 5sub 2) associated with each of the first circuit board (one side of 5 sub 1 is connected to 2 sub 1), the second circuit board (one side of 5 sub 1 is connected 2 sub 2), and the conductive connection member (4- one side of 5 sub 1 is connected to 4 via 3 sub 1, and one side of 5 sub 2 is connected to 4 via 3 sub 2).
However, Hirai fails to teach the ground structure constituting of conductive and non-conductive members. 
Goeben teaches the ground structure (base of 1) constituting of conductive (8, 11) and non-conductive members (12).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have include the conductive member being electrically separated from the metal bracket such that a capacitive coupling is formed between the conductive member and the metal bracket, as disclosed by Goebel, as doing so would have improved operative effectiveness of the noise suppression of overall circuit, as taught by Goebel (col. 1 L64-col. 2 L17).
Regarding claim 5, Hirai teaches a portion of the metal bracket (1 sub 1, 1 sub 2) forms at least a portion of an exterior of the electronic device.
Regarding claim 6, Hirai teaches the metal bracket (1 sub 1, 1 sub 2). 
However, Hirai fails to teach a metal house connecting the metal bracket.
Goebel teaches a metal housing (aluminum or steel housing 1), wherein the metal bracket (conductive tracks 4-5) is electrically connected to the metal housing (1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have include the conductive member being electrically separated from the metal bracket such that a capacitive coupling is formed between the conductive member and the metal bracket, as disclosed by Goebel, as doing so would have improved operative effectiveness of the noise suppression of overall circuit, as taught by Goebel (col. 1 L64-col. 2 L17).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, a search of prior art(s) failed to teach “wherein a high-frequency noise or an electrostatic discharge (ESD) occurs in a region where the first circuit board and the second circuit board are connected by the conductive connection member, and wherein the high-frequency noise or static electricity is charged to the metal bracket through a second capacitive coupling formed between a ground structure of the electronic device and the metal bracket”.
7. 	Claims 7-20 are allowed.
Regarding claim 7, Hirai teaches (Fig. 1-10; abstract, col. 1 L32-44, L54-56, col. 2 L40-64, col. 3 L1-7) an electronic device comprising: a conductive support member (1 sub 1, 1sub 2); a first circuit board (2 sub 1) connected to the conductive support member (1 sub 1); a second circuit board (2 sub 2) connected to the conductive support member (1 sub 2); a first conductive connection member (cable 4) electrically (using 3 sub 1 and 3 sub 2) connecting the first circuit board (2 sub 1 electrical connection to 4, via 3 sub 1) and the second circuit board (2 sub 2 electrical connection 4, via 3 sub 2); and a first ground structure (5 sub 1, 5sub 2), at least a portion of the first ground structure being interposed between the first conductive connection member (4) and the conductive support member (1 sub 1, 1 sub 2), wherein the first ground structure (5 sub 1, 5 sub 2) comprises: a … layer (one side of both 5 sub 1 and 5 sub 2) physically contacting (connects) the conductive support member (1 sub 1, 1 sub 2), and a conductive layer (other side of 5 sub 1 and 5sub 2) electrically connected to the first conductive (using 3 sub 1, 3sub 2) connection member (4) to form coupling with the conductive support member (1 sub 1, 1 sub 2).
However, Hirai fails to teach a first circuit board connected to the conductive support member by a first capacitor; a second circuit board connected to the conductive support member by a second capacitor; a non-conductive layer physically contacting the conductive support member, and a conductive layer electrically connected to the first conductive connection member to form a capacitive coupling with the conductive support member.
However, Goebel teaches (Fig. 1, col. 2 L27-col. 3L18) a non-conductive layer (12) physically contacting the conductive support member (1), and a conductive layer (8) electrically connected to the first conductive 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have include the conductive member being electrically separated from the metal bracket such that a capacitive coupling is formed between the conductive member and the metal bracket, as disclosed by Goebel, as doing so would have improved operative effectiveness of the noise suppression of overall circuit, as taught by Goebel (col. 1 L64-col. 2 L17).
However, Hirai fails to teach a first circuit board connected to the conductive support member by a first capacitor; a second circuit board connected to the conductive support member by a second capacitor.
	Claims 8-15 are depending from claim 7. 
Regarding claim 16, Hirai teaches (Fig. 1-10; abstract, col. 1 L32-44, L54-56, col. 2 L40-64, col. 3 L1-7) an electronic device comprising: a metal bracket (1 sub 1, 1 sub 2); a first circuit board (2 sub 1) disposed in a first area over the metal bracket (1 sub 1) and connected to the metal bracket (1 sub 1) by a first …; a first part (see Fig. 1, various components or parts are sitting on 2 sub 1 and 2 sub 2) disposed over the first circuit board (2 sub 1) and connected to a first ground (5 sub 1) of the first circuit board (2 sub 1); a second circuit board (2 sub 2) disposed in a second area over the metal bracket (1 sub 2) and connected to the metal bracket (110) by a second …; a second part (see Fig. 1, various components or parts are sitting on 2 sub 1 and 2 sub 2) disposed over the second circuit board (2 sub 2) and connected to a second ground (5 sub 2) of the second circuit board (2 sub 2); a connector (cable 4) electrically connecting the first circuit board (2 sub 1) and the second circuit board (2 sub 2); and a ground structure (5 sub 1, 5sub 2), at least a portion of the ground structure being interposed between the connector (4) and the metal bracket (1 sub 1, 1 sub 2), wherein the ground structure (150) comprises: a conductive layer (other side of 5 sub 1 and 5sub 2) electrically contacting the connector (4), and a layer (one side of 5 sub 1 and 5 sub 2) disposed under the conductive layer (other side of 5 sub 1 and 5sub 2) and physically contacting the metal bracket (1 sub 1, 1 sub 2).
However, Hirai fails to teach a first circuit board connected to the metal bracket by a first capacitor; a second circuit board connected to the metal bracket by a second capacitor; a non-conductive layer (152) disposed under the conductive layer (154) and physically contacting the metal bracket (110).
However, Goebel teaches (Fig. 1, col. 2 L27-col. 3L18) a non-conductive layer (12) disposed under the conductive layer (8) and physically contacting the metal bracket (1).

However, Hirai and Goebel collectively fail to teach a first circuit board connected to the metal bracket by a first capacitor; a second circuit board connected to the metal bracket by a second capacitor.
Claims 17-20 are depending from claim 16.
Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        06/15/2021




	/THIENVU V TRAN/                                                                              Supervisory Patent Examiner, Art Unit 2839